UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CHUKWUMA E. AZUBUKO,

                Plaintiff,
                                                     Civil Action No. 20-3383 (RDM)
        v.

 PARKING OFFICER NO. 241, et al.,

                Defendants.


                                  MEMORANDUM OPINION

       Plaintiff Chukwuma E. Azubuko, proceeding pro se, brought this action against two

defendants, “Parking Officer No. 241” and “Parking Clerk – City of Boston,” alleging

discrimination in violation of the Fifth and Fourteenth Amendments of the Constitution, as

well as a number of federal laws and Massachusetts state laws. Dkt. 1 at 1–2. According to

Plaintiff, on June 9, 2020, he “woke up and noticed a parking violation affixed to his car’s

windshield for parking [in] an alleged ‘loading[] zone.’” Id. at 1. Plaintiff wrote to the

defendant parking clerk “to nullify the malicious and discriminatory citation,” a hearing

ensued, and the Hearing Officer dismissed the ticket and gave Plaintiff a warning not to park in

the loading zone. Id. at 1, 13. Plaintiff now asks this Court “to order [a] moratorium on

parking citations in the City of Boston” and seeks compensatory and punitive damages “in the

amount of $1 [million] and $1.5 [million].” Id. at 3–4.

       Complaints by pro se litigants are held to “less stringent standards than formal

pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). Even a pro se

litigant, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656

F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
that a complaint contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a). This requirement “ensures that the opposing party will

receive ‘fair notice of what the . . . claim is and the grounds upon which it rests.’” Jones v.

Changsila, 271 F. Supp. 3d 9, 21 (D.D.C. 2017) (quoting Erickson v. Pardus, 551 U.S. 89, 93

(2007)). “Where a complaint is insufficiently focused, it places an undue burden on the

defendant to answer or move[,] and it invites unnecessary delay and confusion in the

proceedings.” Achagzai v. Broad. Bd. of Governors, 109 F. Supp. 3d 67, 71 (D.D.C. 2015). In

addition, Rule 12(b)(6) entitles an opposing party to dismissal if the complaint “fail[s] to state

a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       Plaintiff’s complaint fails to comply with Rules 8 and 12(b)(6) because it does not

allege any facts that would allow the Court to discern the substance of Plaintiff’s claims or to

determine whether, if true, his allegations would entitle him to relief. See Brown v. Wash.

Metro. Area Transit Auth., 164 F. Supp. 3d 33, 35 (D.D.C. 2016). The Court will, therefore,

sua sponte dismiss the complaint without prejudice. See Fontaine v. JPMorgan Chase Bank,

N.A., 42 F. Supp. 3d 102, 109 n.3 (D.D.C. 2014).

       A separate order will issue.


                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: December 9, 2020


                                                  2